Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 10, 2015

The Court of Appeals hereby passes the following order:

A16D0100. KALEIGH MARIE SHEFFIELD v. HOLLY M. SHEFFIELD.

      Kaleigh Marie Sheffield filed this discretionary application from the trial
court’s order awarding joint legal custody of her child to the child’s maternal
grandmother. Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody” are directly
appealable. A party seeking to challenge an order in a child custody case, therefore,
may file a direct appeal. See Cohen v. Cohen, 300 Ga. App. 7, 8 (1) (684 SE2d 94)
(2009); Taylor v. Curl, 298 Ga. App. 45 (679 SE2d 80) (2009). We will grant an
otherwise timely discretionary application if the lower court’s order is subject to
direct appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby
GRANTED. Kaleigh Sheffield shall have ten days from the date of this order to file
a notice of appeal with the trial court. If, however, she has already filed a timely
notice of appeal, she need not file a second notice. The clerk of the trial court is
DIRECTED to include a copy of this order in the record transmitted to the Court of
Appeals.

                                       Court of Appeals of the State of Georgia
                                                                            11/10/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.